DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 15 are objected to because of the following informalities:  claims 7, 15 include a typographical error. Specifically, clams 7, 15 recite “a duration of the first video chip”. For examination purposes, “first video chip” is interpreted as “first video clip”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 fails to depend from an independent claim. For examination purposes, claim 16 is interpreted to depend from independent claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9, 11-13, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaime et al. (US Pub. 2015/0262617), herein referenced as Jaime.
Regarding claim 1, Jaime discloses “A method for video processing, comprising: obtaining pieces of first key clip information based on an operation for adding key clip information to a first video, wherein the pieces of first key clip information correspond to multiple first video clips of the first video respectively ([0022]-[0023], [0038], [0041]-[0043], [0052]-[0054], Figs. 1-3, i.e., activity indicators are selected by the user to create a media clip highlight. Media clips are indexed associated, or annotated, with tagging information such as metadata, tags, keys, and/or other information so that it may be easily discoverable by other users online. The media clips are provided to a server for distribution to others); and 
sending the pieces of first key clip information, wherein the pieces of first key clip information are configured to be displayed on a playback interface of the first video, and a first video clip corresponding to a selected piece of first key clip information is configured to be played on the playback interface in response to a selection operation on the first key clip information.” ([0022]-[0023], [0114]-[0116],  [0123]-[0124], Figs. 1-3, 5-6, i.e., users may search and playback media clips).
	Regarding claim 3, Jaime discloses “receiving pieces of second key clip information and a second video, wherein the pieces of second key clip information correspond to multiple second video clips of the second video respectively ([0022]-[0023], [0038], [0041]-[0043], [0052]-[0054], Figs. 1-3, i.e., activity indicators are selected by the user to create a media clip highlight. Media clips are indexed associated, or annotated, with tagging information such as metadata, tags, keys, and/or other information so that it may be easily discoverable by other users online. The media clips are provided to a server for distribution to others);
displaying a playback interface of the second video, wherein the playback interface of the second video includes respective second key clip information corresponding to each second video clip of the second video; receiving a selection operation of a certain piece of second key clip information on the playback interface; and playing a second video clip corresponding to a selected piece of the second key clip information on the playback interface based on the selection operation.” ([0022]-[0023], [0114]-[0120],  [0123]-[0124], Figs. 1-3, 5-6, i.e., users may search and playback media clips wherein the media clips are presented as series of still images, thumbnail videos, hyperlinks).
	Regarding claim 4, Jaime discloses “receiving a trigger operation on the operation control; and processing the second video clip corresponding to the operation control based on a function indicated by the operation control and the trigger operation.” ([0124], Fig. 6, i.e., the operators selects one or more of the still images, icons, thumbnail videos, hyperlinks for viewing or listening).
Regarding claim 5, Jaime discloses “receiving an order adjustment operation for the pieces of second key clip information; adjusting the display order of the pieces of second key clip information based on the order adjustment operation; and playing the second video clips corresponding to the second key clip information based on an adjusted display order of the pieces of second key clip information.” ([0111], i.e., clips are stored in associated with a curated playlist based on input from one or multiple users).
	Regarding claim 9, Jaime discloses “An electronic device, comprising: a processor; a memory for storing instructions executable by the processor; wherein when the instructions are executed by the processor (Figs. 4-5), the processor is configured to:
obtain pieces of first key clip information based on an operation for adding key clip information to a first video, wherein the pieces of first key clip information correspond to multiple first video clips of the first video respectively ([0022]-[0023], [0038], [0041]-[0043], [0052]-[0054], Figs. 1-3, i.e., activity indicators are selected by the user to create a media clip highlight. Media clips are indexed associated, or annotated, with tagging information such as metadata, tags, keys, and/or other information so that it may be easily discoverable by other users online. The media clips are provided to a server for distribution to others); and 
send the pieces of first key clip information, wherein the pieces of first key clip information are configured to be displayed on a playback interface of the first video, and a first video clip corresponding to a selected piece of first key clip information is configured to be played on the playback interface in response to a selection operation on the first key clip information.” ([0022]-[0023], [0114]-[0116],  [0123]-[0124], Figs. 1-3, 5-6, i.e., users may search and playback media clips).
Regarding claim 11, claim 11 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3. 
Regarding claim 12, claim 12 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4. 
Regarding claim 13, claim 13 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 5. 
Regarding claim 17, Jaime discloses “A non-transitory computer readable storage medium, wherein when instructions in the storage medium are executed by a processor of an electronic device ([0215], Figs. 4-5), the processor is caused to execute a method for video processing, the method comprising: 
obtaining pieces of first key clip information based on an operation for adding key clip information to a first video, wherein the pieces of first key clip information correspond to multiple first video clips of the first video respectively ([0022]-[0023], [0038], [0041]-[0043], [0052]-[0054], Figs. 1-3, i.e., activity indicators are selected by the user to create a media clip highlight. Media clips are indexed associated, or annotated, with tagging information such as metadata, tags, keys, and/or other information so that it may be easily discoverable by other users online. The media clips are provided to a server for distribution to others); and 
sending the pieces of first key clip information, wherein the pieces of first key clip information are configured to be displayed on a playback interface of the first video, and a first video clip corresponding to a selected piece of first key clip information is configured to be played on the playback interface in response to a selection operation on the first key clip information.” ([0022]-[0023], [0114]-[0116],  [0123]-[0124], Figs. 1-3, 5-6, i.e., users may search and playback media clips).
Regarding claim 19, claim 19 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3. 
Regarding claim 20, claim 20 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaime in view of Logan et al. (US Pub. 2003/0093790), herein referenced as Logan. 
Regarding claim 2, Jamie fails to disclose “obtaining content information of each first video clip from at least one image frame of the first video clip; and extracting the first key clip information from the content information.”
Logan teaches the technique of obtaining content information of each first video clip from at least one image frame of the first video clip; and extracting the first key clip information from the content information ([0067], [0152]-[0153], [0174], i.e., automatic content analysis of video segments to extract metadata). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of obtaining content information of each first video clip from at least one image frame of the first video clip; and extracting the first key clip information from the content information as taught by Logan, to improve the media clip distribution and playback system of Jaime for the predictable result of automatically generating accurate metadata for a plurality of videos with minimal user interaction.
Regarding claim 10, claim 10 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2. 
Regarding claim 18, claim 18 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2. 

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jaime in view of Lewis et al. (US Pat. 10,817,168), herein referenced Lewis.
Regarding claim 6, Jaime discloses a playlist ([0111]), however Jaimie fails to explicitly disclose “playing the second video clips of the second video corresponding to the second key clip information based on the adjusted display order of the pieces of second key clip information, in response to a playback operation on the second video received after the second video is closed.”
Lewis teaches the technique of playing the second video clips of the second video corresponding to the second key clip information based on the adjusted display order of the pieces of second key clip information, in response to a playback operation on the second video received after the second video is closed (Col. 9 lines 13-28, i.e., when the user opens the playlist on a different device the playlist can resume where the user last left off). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of playing the second video clips of the second video corresponding to the second key clip information based on the adjusted display order of the pieces of second key clip information, in response to a playback operation on the second video received after the second video is closed as taught by Lewis, to improve the media clip distribution and playback system of Jaime for the predictable result of providing viewers the convenience of resuming playback without have to restart from the beginning. 
Regarding claim 14, claim 14 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6. 

Claims 7-8, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jaime in view of Poslinski et al. (US Pub. 2006/0045470), herein referenced as Poslinski. 
Regarding claim 7, Jaime fails to disclose “wherein a size of a region occupied by the first key clip information in a first direction matches a duration of the first video chip corresponding to the first key clip information.”
Poslinski teaches the technique of providing wherein a size of a region occupied by the first key clip information in a first direction matches a duration of the first video [clip] corresponding to the first key clip information ([0053], Fig. 12, i.e., the title of the media instances matches the video segments). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein a size of a region occupied by the first key clip information in a first direction matches a duration of the first video [clip] corresponding to the first key clip information as taught by Poslinski, to improve the media clip distribution and playback system of Jaime for the predictable result of providing users a visual indication of the current media clip they are currently viewing along with the name without interfering with the viewing area. 
Regarding claim 8, Jaime fails to disclose “wherein a progress bar on the playback interface includes a plurality of sub-progress bars, and the first key clip information is displayed on a respective sub-progress bar of a corresponding first video clip.”
Poslinski teaches the technique of providing wherein a progress bar on the playback interface includes a plurality of sub-progress bars, and the first key clip information is displayed on a respective sub-progress bar of a corresponding first video clip ([0053], Fig. 12, i.e., each segment bar is a sub-progress bar and clip information is displayed on each bar). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein a progress bar on the playback interface includes a plurality of sub-progress bars, and the first key clip information is displayed on a respective sub-progress bar of a corresponding first video clip as taught by Poslinksi, to improve the media clip distribution and playback system of Jaime for the predictable result of providing users a visual indication of the current media clip they are currently viewing along with the name without interfering with the viewing area.
Regarding claim 15, claim 15 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 7. 
Regarding claim 16, claim 16 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        November 4, 2022